DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Status
Claims 1-155 have been canceled.
Claims 156-177 have been examined on the merits.


	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/09/2020 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the information disclosure statement is being considered by the examiner and an initial copy is attached herewith.

Claim Objections
Claim 162 is objected to because of the following informalities:  
In line 1, “PAHs” should read “polycyclic aromatic hydrocarbons”.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 159,161, 162 and 171 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 159 recites “an STSA” in line 4. It is unclear whether this recitation is referring to the previously recited “a statistical thickness surface area” in line 3 of claim 1 or if these limitations are referring to separate values.

Claim 161 recites “a structure” in line 4. It is unclear what is meant by this limitation. A structure can refer to a number of properties including but not limited to DBP, CDBP, OAN and COAN. Therefore, it is unclear which of these properties is claimed.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 161 recites the broad recitation “between about 30 2/g and 400 m2/g”, and the claim also recites “between about 40 m2/g and 80 m2/g, or between about 80 m2/g and 150 m2/g” which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim 162 recites “tote” in line 2. It is unclear what is meant by this limitation and one of ordinary skill in the art would not be reasonably apprised of its meaning. 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 171 recites the broad recitation “(iii) 40 microns”, and the claim also recites “about (i) 20 microns, (ii) 30 microns” which are the narrower statements of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 156-177 are rejected under 35 U.S.C. 103 as being unpatentable over Korchev (US-20180366734-A1).

Regarding claim 156, Korchev discloses an electrode body (“cathode”; [0048]), comprising an electroactive material ([0048]) and a conductive additive (“conductive aid”; [0048]). Korchev discloses that the conductive additive is a carbon particle ([0006]) such as those described in the instant specification ([00029]). Korchev further discloses wherein the conductive additive has a “Lc crystallite size of less than or equal to 40 Å” ([0039]), “a ratio of STSA to BET surface area ( STSA : BET ratio ) greater than 0.8 : 1” ([0034])  and “the carbon black particles can have statistical thickness surface areas that are substantially the same as the BET total surface areas described” [0034].  

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).


	
Regarding claim 157, Korchev discloses wherein the electrode body ([0048]) is further assembled into a battery, wherein the battery is a lithium-ion, lithium sulfur, or nickel metal hydride (NiMH) battery ([0063]).  

Regarding claim 158, Korchev discloses wherein the electrode body is at least about 10 microns thick (“15 - mm - diameter electrode discs”; [0084]).

Regarding claim 159, Korchev fails to disclose a Z average particle size of the conductive additive as measured by dynamic light scattering (DLS). However, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 

Therefore one of ordinary skill in the art would have found the limitation “wherein a Z average particle size of the conductive additive as measured by dynamic light scattering (DLS) is at least about 30% greater than a value predicted based on the equation Da = (2540 + 71(DBP))/S, where Da is a maximum aggregate diameter in nanometers, S is an STSA in m2/g, 

Regarding claim 160, Korchev fails to disclose a percent free space. However, percent free space is essentially a measure of the shape and dimensions of a particle as disclosed by the instant specification ([00068]).

It has been held that the configuration or shape of a claimed device is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed device is significant.  In re  Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Further, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).
	
Therefore, one of ordinary skill in the art would have found the limitation “wherein a percent free space of at least about 5% of a total number of particles of the conductive additive is about 90% or greater based on number count” obvious. 

Regarding claim 161, Korchev discloses wherein the conductive additive has “a BET surface area ranging from 80 to 1100 m²/g” ([0026]).

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Therefore Korchev renders the limitation “a nitrogen surface area (N2SA) that is between about 30 m2/g and 400 m2/g, between about 40 m2/g and 80 m2/g, or between about 80 m2/g and 150 m2/g” obvious.  

Regarding claim 162, Korchev fails to disclose the presence of PAHs in any amount in the conductive additive. Therefore, one of ordinary skill would have found the limitation “(i) total extractable PAHs of the conductive additive are less than about 1 ppm, or (ii) the conductive additive has a tote greater than about 99.8%” obvious.

Assuming arguendo that the conductive additive disclosed by Korchev has a PAH content, Korchev recognizes that the purity of the conductive additive is a result effective variable; “purer particles can provide improved electrical conductivity and reduced likelihood of side reactions, thereby improving the performance of the particles” ([0027]). Therefore, one of ordinary skill in the art would have had motivation to optimize the performance of Korchev’s conductive additive through routine experimentation to achieve “(i) total extractable PAHs of the conductive additive are less than about 1 ppm, or (ii) the conductive additive has a tote greater than about 99.8%”.

"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955. Moreover, "The normal desire of scientists or artisans 

Regarding claim 163, Korchev fails to disclose the presence of sulfur in any amount in the conductive additive. Therefore, one of ordinary skill would have found the limitation “a total sulfur content of less than about 50 ppm” obvious.

Assuming arguendo that the conductive additive disclosed by Korchev has a sulfur content, Korchev recognizes that the purity of the conductive additive is a result effective variable; “purer particles can provide improved electrical conductivity and reduced likelihood of side reactions, thereby improving the performance of the particles” ([0027]). Therefore, one of ordinary skill in the art would have had motivation to optimize the performance of Korchev’s conductive additive through routine experimentation to achieve “a total sulfur content of less than about 50 ppm”.

"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955. Moreover, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

claim 164, Korchev discloses wherein the conductive additive has an oxygen content of less than or equal to about 0.4% oxygen by weight (“less than or equal to 0.03 wt %”; [0042]).  

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	
Regarding claim 165, Korchev fails to disclose the presence of hydrogen in any amount in the conductive additive. Therefore, one of ordinary skill would have found the limitation “wherein the conductive additive has a hydrogen content of less than about 0.4% hydrogen by weight” obvious.

Assuming arguendo that the conductive additive disclosed by Korchev has a hydrogen content, Korchev recognizes that the purity of the conductive additive is a result effective variable; “purer particles can provide improved electrical conductivity and reduced likelihood of side reactions, thereby improving the performance of the particles” ([0027]). Therefore, one of ordinary skill in the art would have had motivation to optimize the performance of Korchev’s conductive additive through routine experimentation to achieve “a hydrogen content of less than about 0.4% hydrogen by weight”.

"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955. Moreover, "The normal desire of scientists or 

Regarding claim 166, Korchev places emphasis on the purity of the conductive additive ([0027]). Therefore, one of ordinary skill would have found the limitation “a carbon content of greater than or equal to about 99% carbon by weight” obvious.

Assuming arguendo that the conductive additive disclosed by Korchev has an impurity content of greater than 1%, Korchev recognizes that the purity of the conductive additive is a result effective variable; “purer particles can provide improved electrical conductivity and reduced likelihood of side reactions, thereby improving the performance of the particles” ([0027]). Therefore, one of ordinary skill in the art would have had motivation to optimize the performance of Korchev’s conductive additive through routine experimentation to achieve “a carbon content of greater than or equal to about 99% carbon by weight”.

"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955. Moreover, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

claim 167, Korchev fails to disclose the presence of ash, Fe, Ni or Co in any amount in the conductive additive. Therefore, one of ordinary skill would have found the limitation “a total ash content of less than or equal to about 1%, and wherein less than or equal to about 90% of the ash content are metal impurities of Fe, Ni and/or Co” obvious.

Assuming arguendo that the conductive additive disclosed by Korchev has ash, Fe, Ni or Co content, Korchev recognizes that the purity of the conductive additive is a result effective variable; “purer particles can provide improved electrical conductivity and reduced likelihood of side reactions, thereby improving the performance of the particles” ([0027]). Therefore, one of ordinary skill in the art would have had motivation to optimize the performance of Korchev’s conductive additive through routine experimentation to achieve “a total ash content of less than or equal to about 1%, and wherein less than or equal to about 90% of the ash content are metal impurities of Fe, Ni and/or Co”.

"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955. Moreover, "The normal desire of scientists or artisans to improve 9 upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Regarding claim 168, Korchev fails to disclose the presence of Fe, Ni, Cr, Zn or Co in any amount in the conductive additive. Therefore, one of ordinary skill would have found the 

Assuming arguendo that the conductive additive disclosed by Korchev has a Fe, Ni, Cr, Zn or Co content, Korchev recognizes that the purity of the conductive additive is a result effective variable; “purer particles can provide improved electrical conductivity and reduced likelihood of side reactions, thereby improving the performance of the particles” ([0027]). Therefore, one of ordinary skill in the art would have had motivation to optimize the performance of Korchev’s conductive additive through routine experimentation to achieve “less than about 5 ppm Fe, less than about 200 ppb Cr, less than about 200 ppb Ni, less than about 10 ppb Co, less than about 10 ppb Zn, less than about 10 ppb Sn, or any combination thereof”.

"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955. Moreover, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Regarding claim 169, Korchev discloses wherein the conductive additive has a water spreading pressure (WSP) between about 0 and about 8 mJ/m2 (“less than 8 mJ / m²”; [0027]).

claim 170, Korchev fails to disclose the presence of surface acid groups in any amount in the conductive additive. Therefore, one of ordinary skill would have found the limitation “a total surface acid group content of less than or equal to about 0.5 µmol/m2” obvious.

Assuming arguendo that the conductive additive disclosed by Korchev has a surface acid group content, Korchev recognizes that the purity of the conductive additive is a result effective variable; “purer particles can provide improved electrical conductivity and reduced likelihood of side reactions, thereby improving the performance of the particles” ([0027]). Therefore, one of ordinary skill in the art would have had motivation to optimize the performance of Korchev’s conductive additive through routine experimentation to achieve “a total surface acid group content of less than or equal to about 0.5 µmol/m2”.

  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955. Moreover, "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.


Regarding claim 171, Korchev discloses “the aggregate size distribution of the carbon black particles, as indicated by their Dso values (also known as the "mass median diameter”) of 

Regarding claim 172, Korchev fails to disclose the presence of boron in any amount in the conductive additive. Therefore, one of ordinary skill would have found the limitation “wherein the conductive additive has a boron concentration that is between about 0.05% and 7% on a solids weight basis” obvious.

Assuming arguendo that the conductive additive disclosed by Korchev has a significant boron content, Korchev recognizes that the purity of the conductive additive is a result effective variable; “purer particles can provide improved electrical conductivity and reduced likelihood of side reactions, thereby improving the performance of the particles” ([0027]). Therefore, one of ordinary skill in the art would have had motivation to optimize the performance of Korchev’s conductive additive through routine experimentation to achieve “a boron concentration that is between about 0.05% and 7% on a solids weight basis”.

"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955. Moreover, "The normal desire of scientists or artisans to improve 9 upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

  
Regarding claim 173, Korchev fails to disclose a resistance of the electrode body at 5 megapascals (MPa). However, Korchev identifies resistance as a result effective variable that affects the performance of the electrode ([0006]; [0035]). Korchev specifically discloses that a reduction of the electrical resistance enhances performance ([0035]). Therefore, one of ordinary skill in the art would have had motivation to optimize the performance of Korchev’s electrode body through routine experimentation to achieve “a resistance at 5 megapascals (MPa) that is less than about 107 ohm-centimeters (ohm-cm)”.

"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955. Moreover, "The normal desire of scientists or artisans to improve 9 upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Regarding claim 174, Korchev fails to disclose a volume resistivity of the conductive additive at 2 MPa. However, Korchev identifies resistance as a result effective variable that affects the performance of the conductive additive ([0006]; [0035]). Korchev specifically discloses that a reduction of the electrical resistance enhances the conductive additives performance ([0035]). Therefore, one of ordinary skill in the art would have had motivation to 

"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955. Moreover, "The normal desire of scientists or artisans to improve 9 upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages." In re Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382.

Regarding claim 175, Korchev discloses a conductive layer (“cathode”; [0048]), comprising a binder ([0048]) and a conductive additive (“conductive aid”; [0048]). Korchev further discloses wherein the conductive additive has a “Lc crystallite size of less than or equal to 40 Å” ([0039]), “a ratio of STSA to BET surface area ( STSA : BET ratio ) greater than 0.8 : 1” ([0034])  and “the carbon black particles can have statistical thickness surface areas that are substantially the same as the BET total surface areas described” [0034].  

In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	


Regarding claim 176, Korchev fails to disclose an electron microscope surface area. However, it has been held that where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  In re Rose , 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984). 

Therefore, one of ordinary skill in the art would have found the limitation “wherein the conductive additive has a surface area/electron microscope surface area (STSA/EMSA) ratio greater than or equal to about 1.3” obvious.  

Regarding claim 177, Korchev discloses wherein an energy storage device (“battery”; [0006]) has (iii) enhanced capacity during charge and/or discharge ([0006]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GRACE A KENLAW whose telephone number is (571)272-1253. The examiner can normally be reached M-F 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/G.A.K./Examiner, Art Unit 1728                  

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728